Citation Nr: 1528972	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen the service connection claim for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied service connection for bilateral hearing loss and tinnitus.

2.  Additional evidence received since the August 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran's bilateral hearing loss had its onset during active service.

4.  The Veteran's tinnitus is etiologically related to his bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the service connection claims for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran has filed a petition to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Although the RO reopened these claims in the August 2010 rating decision, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claims.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons, the Board finds that reopening is warranted.

Service connection for bilateral hearing loss and tinnitus was initially denied in an August 2003 rating decision.  In an August 2003 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the August 2003 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the August 2003 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the August 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The RO subsequently denied reopening the claim of entitlement to service connection for tinnitus in an August 2009 rating decision.  The Veteran did not appeal the August 2009 rating decision.  See 38 C.F.R. §§ 20.200, 20.302.  However, he did submit new and material evidence within one year of the date of mailing of that decision, thus preventing it from becoming final.  38 C.F.R. § 3.156(b).  

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for bilateral hearing loss was denied in the August 2003 rating decision because the RO found that the condition neither occurred in nor was caused by service and that there was no current hearing loss pursuant to 38 C.F.R. § 3.385.

At the time of the August 2003 rating decision, the Veteran's hearing loss did not qualify as disabling under VA law.  Since the August 2003 rating decision, additional relevant evidence has been received.  More specifically, a September 2009 VA treatment record shows that the Veteran had hearing loss in his right ear under VA law, and a July 2010 VA examination report shows that the Veteran had bilateral hearing loss under VA law.

These records are new, in that they had not been provided to the Board at the time of the August 2003 rating decision, and they are also material, in that they go to the unestablished fact of whether the Veteran has a hearing loss disability under VA law.  Thus, the Board finds that new and material evidence has been submitted and that the claim of entitlement to service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a).

Service connection for tinnitus was denied in the August 2003 rating decision because the RO found that the condition neither occurred in nor was caused by service.

At the time of the August 2003 rating decision, the Veteran's had been diagnosed with tinnitus, but not with disabling hearing loss, as stated above.  Since the August 2003 rating decision, additional relevant evidence has been received.  More specifically, the July 2010 VA examination report stated that the Veteran's tinnitus was more likely than not etiologically related to the Veteran's hearing loss.

The July 2010 VA examination report is new, in that it had not been provided to the Board at the time of the August 2003 rating decision, and it is also material, in that it goes to the unestablished fact of whether the Veteran's tinnitus was connected to his service.  Thus, the Board finds that new and material evidence has been submitted and that the claim of entitlement to service connection for tinnitus is reopened.  See 38 C.F.R. § 3.156(a).  In addition, this new and material evidence was submitted within one year of the August 2009 rating decision that denied reopening the claim of entitlement to service connection for tinnitus.  Accordingly, this claim stems from the Veteran's original petition to reopen the claim of entitlement to service connection for tinnitus.

II.  Service Connection

The Veteran's claim is based on his contention that his bilateral hearing loss and tinnitus resulted from exposure to excessively loud noise and consequent injury (acoustic trauma) during his military service.  In a May 2009 statement, he explained that his job "was in supply," and his duties included driving electric and diesel forklifts that were noisy.  The Veteran also stated that some of the equipment was driven on or near the flight-line which was busy with activity and that he participated in "base alerts" once a month, which required him to report to a position on the flight-line and to remain there for up to four hours.  Finally, the Veteran reported that he was exposed to loud noises while he was stationed in France for three months as diesel trucks would come inside the warehouse where he was working.  The Veteran reported that he was never issued ear protection while in service.  For the following reasons and bases, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus has been established.

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Bilateral Hearing Loss

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

Impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385, however, establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Id. at 159.  But as the Court also explained in Hensley, a Veteran need not have had sufficient hearing loss during his service, or even during the presumptive period, according to this VA regulation, to qualify for service connection, only instead must currently or at some point since the filing of the claim, assuming it also is shown that his hearing loss is attributable to his service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, a current, ratable hearing loss disability is established.  Specifically, the July 2010 VA audiological examination report reflects that the Veteran had puretone thresholds in each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
40
40
LEFT
40
30
35
40
50

The Veteran's puretone thresholds establish the presence of a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  Therefore, the first Shedden element has been satisfied.

Under the second Shedden element, the evidence must show in-service incurrence or aggravation of a relevant disease or an injury.  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of his service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  

The Veteran's MOS could not be found on the list created by the Department of Defense to indicate the probability of hazardous noise exposure in service.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  However, the Veteran is competent to testify as to the noise conditions he experienced in service.  As previously stated, the Veteran testified that he was exposed to noise from electric and diesel trucks, as well as the flight-line, while he was in service.  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his testimony and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Finally, the third Shedden element requires a nexus between the current disability and the injury, i.e., acoustic trauma, during his service.  Shedden, 381 F.3d at 1166-67.  

The Veteran's August 1963 entrance examination report reflects that he had puretone thresholds (converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI)), in each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
15
LEFT
20
10
15
--
20

The Veteran's June 1967 separation examination report reflects that he had puretone thresholds (also converted from ASA units to ISO-ANSI) in each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
10
5
10
25
25

The July 2010 and March 2014 VA examination reports reflect the examiners' opinions that the Veteran's hearing loss is less likely than not related to his service.  The examiners' opinions were based on the fact that the Veteran's hearing was normal at the time of his separation from service and there was no significant threshold shift while the Veteran was in service.  Since "there were no significant threshold shifts documented in service, and therefore no evidence of noise injury in service," the March 2014 VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.

The Board declines to accept these medical opinions, however, as they fail to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, and therefore lack probative value.  In addition, it does not appear that the examiners considered the entrance and separation audiological evaluations as converted from ASA to ISO-ANSI.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Although the Veteran did not have a ratable hearing loss disability at the time of his separation from service, he did have some degree of hearing loss.  In addition, he has reported, as he is competent to do, that he first experienced hearing loss symptoms immediately after leaving active service and that he has continued to experience them since that time.  

Moreover, an August 2000 private treatment record diagnosed the Veteran with bilateral high frequency sensorineural hearing loss probably secondary to a combination of presbycusis and noise exposure.  The Veteran testified that the only time he was exposed to loud noises was while he was in service as he delivered mail for almost 30 years after leaving service.

Finally, in a February 2012 letter, the Veteran's private physician opined that the Veteran's noise exposure while in service "contributed to his declining hearing and subsequent development of tinnitus."

Thus, resolving doubt in the Veteran's favor, the Board finds his statements concerning the onset of his hearing loss symptoms in service and the continuity of hearing loss symptomatology since that time to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Tinnitus

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

As stated above, the Board finds that the Veteran is service connected for bilateral hearing loss.  In the July 2010 VA examination report, the VA examiner stated that "the etiology of the tinnitus is at least as likely as not associated with hearing loss."  Accordingly, resolving doubt in the Veteran's favor, the Board finds that service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

The petition to reopen the claim for service connection for bilateral hearing loss is granted.

The petition to reopen the claim for service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


